Refused charge 14 was covered by the court in his oral charge in the first paragraph thereof, wherein the court explicitly charged on the question of venue and as to the burden of proof.
Refused charge 6 was properly refused on authority of Moody v. State, 21 Ala. App. 30, 104 So. 875; Ex parte Hill, 211 Ala. 311,100 So. 315.
Refused charge 13 was covered by the court in his oral charge. Moreover, this requested charge gives undue prominence to a part of the testimony.
The evidence as to the guilt of defendant was in conflict, and therefore the affirmative charge was properly refused.
We have examined the many exceptions reserved to questions and answers of witnesses. Most of these appear captious and without merit, and as to all of them a sufficient answer is that they present no new questions and were without injury to this defendant. Some of the questions propounded by the solicitor should not have been allowed. It is error for the examining attorney, even on cross-examination, to assume a state of facts as being true which have not been testified to and to make that assumption a basis for questions asked a witness; but when the answer of the witness is favorable to defendant there are no grounds for prejudicial error. *Page 649 
We have examined all of the exceptions reserved and find no prejudicial error. The question was one of fact fairly presented to a jury.
Let the judgment be affirmed.
Affirmed.